128 Ga. App. 679 (1973)
197 S.E.2d 737
STEGALL
v.
S. S. KRESGE COMPANY.
47750.
Court of Appeals of Georgia.
Argued January 2, 1973.
Decided April 3, 1973.
White, Webb & Jewett, C. Lawrence Jewett, for appellant.
Paul & Hoover, William B. Paul, J. Roy Weathersby, for appellee.
BELL, Chief Judge.
A complaint should not be dismissed unless the averments disclose with certainty that the plaintiff would not be entitled to relief under any state of facts which could be proved in support of the claim. Harper v. DeFreitas, 117 Ga. App. 236 (1) (160 SE2d 260). Plaintiff's complaint alleges a claim for wrongful discharge from employment. Defendant's motion to dismiss was granted. The defendant asserts the correct legal principle that a contract of employment for an indefinite period may be terminated at will by either party (Code § 66-101). However, the complaint does not affirmatively show that the contract of employment was for an indefinite period. The trial court erred in sustaining the motion to dismiss.
Judgment reversed. Deen and Quillian, JJ., concur.